1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 16cv2792-JAH(BLM)
11   WILLIAM BECKMAN AND LINDA GANDARA,
     individuals, on behalf of themselves, and all
12                                                          ORDER GRANTING JOINT MOTION TO
     persons similarly situated,
                                                            CONINTUE DATES DUE TO COVID-19
13                                         Plaintiff,       PANDEMIC
14   v.                                                     [ECF No. 50]
15   ARIZONA CANNING COMPANY, LLC AND
16   DOES 1-10

17                                     Defendants.

18

19         On March 30, 2020, the parties filed a Joint Motion to Continue Dates Due to COVD-19
20   Pandemic. ECF No. 50. The parties seek to continue the deadlines for expert designations,
21   rebuttal expert designations, and filing a motion for class certification by ninety days and the
22   deadline for Defendant to file a motion to compel by thirty-three days. Id. at 2. In support, the
23   parties state that because 1) President Donald Trump proclaimed a national emergency due to
24   COVID-19, 2) “[c]ourts, businesses, and borders have been shut down or are operating on a
25   limited or restricted basis due to the COVID-19 pandemic,” and 3) “Chief United States District
26   Judge Larry Alan Burns issued Emergency Order 18, as amended on March 23, 2020,” the
27   parties’ ability to travel and conduct depositions has been hampered. Id. at 2-3. The parties
28

                                                        1
                                                                                    16cv2792-JAH(BLM)
1    further state that Plaintiffs’ counsel has had difficulty communicating with their client who resides

2    in Tijuana, Mexico, Plaintiff Beckman and Plaintiffs’ counsel are in groups that are at high risk

3    for contracting COVID-19, and that Plaintiffs’ counsel, Mr. Pettersen, has recently undergone

4    heart surgery and suffered the loss of his son. Id. at 3. The parties note that they have been

5    diligent in their discovery efforts and that the requested continuance “also contemplates that

6    the parties will engage in a pre-certification mediation effort.” Id. at 4.

7            Good cause appearing, the parties’ motion is GRANTED as follows:

8            1.    The parties must designate their respective experts on class certification issues in

9    writing by July 16, 2020.

10           2.    The date for exchange of rebuttal experts shall be by August 6, 2020.

11           3.    Plaintiffs must file their motion for class certification on or before September 17,

12   2020.

13           4.    The parties are ORDERED to contact the chambers of Judge Major within five

14   days of the District Judge's ruling on the motion for class certification in order to set the

15   remaining case deadlines.

16           5.    Defendant Arizona Canning Company, LLC must file any motion to compel related

17   to Plaintiffs' Rule 26(a) disclosures and Rule 26(e) obligations on or before April 30, 2020.

18           All other guidelines and requirements previously set remain the same. See ECF No. 49.

19           IT IS SO ORDERED.

20   Dated: 3/31/2020

21

22

23

24

25

26

27

28

                                                      2
                                                                                        16cv2792-JAH(BLM)
